DETAILED ACTION
This Office Action is responsive to the application filed on July 31, 2019. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 2, the recitation “the inner fan is configured to have, in operation, a tip speed” renders the claim indefinite. It is not clear if “a tip speed” refers to: (i) the aforementioned tip speed of the inner fan as set forth in claim 1 at lines 10-11; (ii) another tip speed. Likewise, the recitation 
In Claim 3, the recitation “the inner fan is configured to have, in operation, a tip speed” renders the claim indefinite. It is not clear if “a tip speed” refers to: (i) the aforementioned tip speed of the inner fan as set forth in claim 1 at lines 10-11; (ii) another tip speed. Likewise, the recitation “that of the outer fan” in claim 3 is similarly unclear as to whether it is the same tip speed of the outer fan recited in claim 1 or another speed.
As to Claim 3, “the inner fan is configured to have, in operation, a tip speed of 1.9 times that of the outer fan” renders the claim indefinite. Claim 1 previously recites “the inner fan is configured to have, in operation, a tip speed of from 1 to 3 times that of the outer fan”. To one of ordinary skill in the art, a value that “is X times” another value may refer to: (i) a value that is at least X times greater; or (ii) a value that is equal to X times greater. It is not clear if the claim requires: (i) tip speed of the inner fan to be equal to 1.9 times that of the outer fan; or (ii) tip speed of the inner fan to be equal to 1.9 to 3 times that of the outer fan. 
As to Claim 4, the recitation “the primary pressurised flow and the secondary pressurised flow exit their respective ducts” renders the claim indefinite; “their respective ducts” lacks sufficient antecedent basis and renders the scope of the claim indefinite (note: prior to this recitation, the claims do not require the primary/secondary pressurised flows to be within or associated with any duct). 
As to Claim 19, the recitation “a rate of rotation” renders the claim indefinite. It is not clear if this recitation refers to: (i) the aforementioned rate of rotation (claim 18); or (ii) another rate of rotation. 
Duplicate Claim Warning
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2014/0030060
“MAGOWAN”
2019/0017446
“ADAMS”
3,673,802
“KREBS”
8,100,630
“GUEMMER”
20190257318
“VANAPALLI”


This action references the following Foreign patent documents and/or Publications:
FOREIGN 
DOCUMENT NUMBER
HEREINAFTER
*GB 2541932 A
“MILNE”

	*A copy of this Foreign Patent Document was provided by Applicant 
This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
CHAPTERS / PAGES
COPY
HEREINAFTER
Wendus et al.
Follow-On Technology Requirement Study for Advanced Subsonic Transport (2003),
NASA, 
NASA/CR—2003-212467
ALL
PROVIDED
“WENDUS”
Waters et al.
Analysis Of Turbofan Propulsion System Weight And Dimensions (1977), 
NASA TM X-73,199
ALL
PROVIDED 
“WATERS”





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAGOWAN in view of ADAMS and WATERS. 

    PNG
    media_image1.png
    803
    753
    media_image1.png
    Greyscale

Re Claim 1, MAGOWAN teaches an axial flow turbomachine 20 for producing thrust to propel an aircraft, comprising: 
an inner duct [annotated in Image 1] (core flow duct) and an outer duct [annotated in Image 1] (bypass duct), both of which are annular and concentric with one another (See Figs. 1-2 and ¶¶0017, 0027-0029, with respect to engine central axis A); 

an outer fan [42, 62] (rotor of fan 42) located in the outer duct see Image 1), the outer fan being configured to produce a secondary pressurised flow (¶¶0027, 0032-0033) and having a hollow hub 60 through which the inner duct passes (Fig. 1, ¶0033).
However, MAGOWAN as discussed so far above fails to quantify the inner fan is configured to have, in operation, a tip speed of from 1 to 3 times that of the outer fan.
The recited limitation “the inner fan is configured to have, in operation, a tip speed of from 1 to 3 times that of the outer fan” is a functional recitation and is accorded little patentable weight because it does not distinguish the claimed invention in terms of structure. See MPEP § 2114. Notably, MAGOWAN teaches the inner fan may rotate faster than the outer fan (¶0033) and produces tip speeds for the inner fan and the outer fan. 
Further, drawings may be used as prior art. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). See MPEP § 2125. The following is a discussion of what the written description, in combination with the drawings, of MAGOWAN would reasonably teach one of ordinary skill in the art. In the instant case, the drawings of MAGOWAN clearly show the structure claimed, as discussed above. 
To provide a “high-bypass” geared aircraft engine, MAGOWAN states “…the engine 20 bypass ratio is greater than about ten (10:1), the fan diameter is significantly larger than that of the low pressure compressor 44…” (¶0031). Figure 1 illustrates tip radius/diameter of the outer See Image 2 below. 
Further, MAGOWAN further indicates the inner fan [low pressure compressor 44, 70] is positioned forward of the geared architecture and radially inward of fan blades of the outer fan [42, 62] and driven directly by a shaft rotatable about the engine center axis (¶¶0004, 0017), to facilitate shorter engine lengths (¶¶0003, 0043). Consonantly, Figure 1 illustrates, with respect to center axis A, the inner fan includes a first hub radius and a first tip radius, both radially inwards of the outer fan; meanwhile, the outer fan includes a second hub radius and a second tip radius, both radially outward of the inner fan (such that the second hub radius of the outer fan is larger than the first tip radius of the inner fan). Figure 1 shows relative sizes of these radii. See Image 2 below. 
The above, the description of MAGOWAN (¶¶0004, 0017, 0027-0034), and the realistic reproduction of an engine structure as shown in the Figures together would have reasonably suggested to one of ordinary skill in the art that an engine provided according to the relative proportions shown in exemplary Figure 1, would facilitate an engine of overall reduced length, weight and part count consonant with the written description (See Figs. 1-2, ¶¶0003, 0043). One having ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to provide the engine according to the relative proportions of Figure 1, to facilitate an engine of overall reduced length, weight and part count (¶¶0003, 0043). Moreover, at the time of the invention, there was a recognized problem, design need or market pressure to solve a problem in the art (to reduce length, weight and part count in a high-bypass engine) with a finite number of identified, predictable potential solutions (configuration described and shown in Figure 1), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (¶¶0027-0034). Thus, providing an engine as shown according to the proportions of Figure 1 would have been "obvious to try" for one of ordinary skill , KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP § 2143 (I) E. 

    PNG
    media_image2.png
    867
    1017
    media_image2.png
    Greyscale

From geometry, fan tip speed [tip speed] of a fan is given as a function of tip diameter [D] and rotational speed [rotational speed], and is given as:
                
                    t
                    i
                    p
                     
                    s
                    p
                    e
                    e
                    d
                    =
                    π
                    ∙
                    D
                    ∙
                    r
                    o
                    t
                    a
                    t
                    i
                    o
                    n
                    a
                    l
                     
                    s
                    p
                    e
                    e
                    d
                
            
Accordingly, tip speeds of the inner fan and of the outer fan are defined:
                
                    
                        
                            t
                            i
                            p
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            i
                            n
                            n
                            e
                            r
                             
                            f
                            a
                            n
                        
                    
                    =
                    π
                    ∙
                    
                        
                            D
                        
                        
                            i
                            n
                            n
                            e
                            r
                             
                            f
                            a
                            n
                        
                    
                    ∙
                    
                        
                            r
                            o
                            t
                            a
                            t
                            i
                            o
                            n
                            a
                            l
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            i
                            n
                            n
                            e
                            r
                             
                            f
                            a
                            n
                        
                    
                
            
                
                    
                        
                            t
                            i
                            p
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            o
                            u
                            t
                            e
                            r
                             
                            f
                            a
                            n
                        
                    
                    =
                    π
                    ∙
                    
                        
                            D
                        
                        
                            o
                            u
                            t
                            e
                            r
                             
                            f
                            a
                            n
                        
                    
                    ∙
                    
                        
                            r
                            o
                            t
                            a
                            t
                            i
                            o
                            n
                            a
                            l
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            o
                            u
                            t
                            e
                            r
                             
                            f
                            a
                            n
                        
                    
                
            

                
                    t
                    i
                    p
                     
                    s
                    p
                    e
                    e
                    d
                     
                    r
                    a
                    t
                    i
                    o
                     
                    =
                     
                    
                        
                            
                                
                                    D
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    ∙
                    
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                
            
Accordingly, from the above equations, the limitation of claim 1 are met where the following inequalities are satisfied:
                
                    1
                    <
                    t
                    i
                    p
                     
                    s
                    p
                    e
                    e
                    d
                     
                    r
                    a
                    t
                    i
                    o
                    <
                    3
                
            
                
                    1
                    <
                    
                        
                            
                                
                                    D
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    ∙
                    
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    <
                    3
                
            
Further, in MAGOWAN, the rotational speed of the inner fan divided by the rotational speed of the outer fan is equal to the gear ratio of geared architecture 48 (See MAGOWAN ¶¶0031, 0033, 0043).
As such, the above inequality for tip speed ratio is equivalent to: 
                
                    1
                    <
                    
                        
                            
                                
                                    D
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    ∙
                    G
                    e
                    a
                    r
                     
                    R
                    a
                    t
                    i
                    o
                    <
                     
                    3
                
            
Figure 1 of MAGOWAN illustrates proportions indicative of a Dinner fan / Douter fan being equal to 0.304. See Image 2 above. 
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            i
                                            n
                                            n
                                            e
                                            r
                                             
                                            f
                                            a
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            o
                                            u
                                            t
                                            e
                                            r
                                             
                                            f
                                            a
                                            n
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    1.20
                                
                                
                                    3.94
                                
                            
                            =
                             
                        
                    .304
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine such that the diameter ratio                          
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            i
                                            n
                                            n
                                            e
                                            r
                                             
                                            f
                                            a
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            o
                                            u
                                            t
                                            e
                                            r
                                             
                                            f
                                            a
                                            n
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    1.20
                                
                                
                                    3.94
                                
                            
                            =
                             
                            .
                            304
                        
                    , as shown in Figure 1 of MAGOWAN, for the reasons discussed above and to facilitate a configuration able to reduce overall engine length, weight and/or part count (MAGOWAN ¶¶0003, 0043) and achieve high bypass ratio (MAGOWAN ¶0031).




                
                    
                        
                            
                                
                                    D
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    ∙
                    
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    =
                    t
                    i
                    p
                     
                    s
                    p
                    e
                    e
                    d
                     
                    r
                    a
                    t
                    i
                    o
                     
                
            
                
                    
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    =
                    G
                    e
                    a
                    r
                     
                    R
                    a
                    t
                    i
                    o
                
            

Thus, in MAGOWAN as discussed so far above, the tip speed ratio is: 
                
                    t
                    i
                    p
                     
                    s
                    p
                    e
                    e
                    d
                     
                    r
                    a
                    t
                    i
                    o
                    =
                     
                    0.304
                    ∙
                    G
                    e
                    a
                    r
                     
                    R
                    a
                    t
                    i
                    o
                
            
However, MAGOWAN in view of WATERS as discussed so far fails to teach                         
                            1
                            <
                            0.304
                            ∙
                            G
                            e
                            a
                            r
                             
                            R
                            a
                            t
                            i
                            o
                            <
                            3
                        
                    
ADAMS teaches providing an analogous gear ratio, which is a value between 2 to 13 (¶¶007, 0031, 0091, 0101, 0106, claim 4), wherein for example the gear ratio may be provided between about 4.0 and 5.0 (ADAMS ¶0099). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of MAGOWAN as discussed so far such that the gear ratio of MAGOWAN is between 2 and 13 as taught by ADAMS (for example, a gear ratio of 5) and accordingly such that the inner fan is configured to have, in operation, a tip speed of from 1 to 3 times that of the outer fan, in order to match speeds of the fan and low spool with a high bypass ratio for a high bypass ratio engine having a bypass ratio that is greater than 10 (MAGOWAN ¶¶0031, 0033, 0043; ADAMS (¶¶007, 0031, 0091, 0099, 0101, 0106, claim 4). Providing MAGOWAN a gear ratio of 5.0 would have been obvious for the reasons above, and would have yielded a tip speed ratio greater than 1 and less than 3 (tip speed ratio = 1.523). 
                
                    1
                    <
                    
                        
                            
                                
                                    D
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    ∙
                    
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    <
                    3
                
            
                
                    1
                    <
                    
                        
                            1.20
                        
                        
                            3.94
                        
                    
                     
                    ∙
                    5
                    <
                    3
                
            
                
                    1
                    <
                    1.523
                    <
                    3
                
            
inter alia engine bypass ratio, weight and dimensional parameters (WATERS 6-15, Fig. 19; ADAMS ¶¶0100-0101, 0106, 0109). Moreover, there were design incentives (e.g., reducing engine length and/or increasing bypass ratio) which would have prompted adaptation of the turbomachine (MAGOWAN ¶¶0003, 0031, 0043; WATERS 1-5). Differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (WATERS 6-15; MAGOWAN ¶¶0003, 0031, 0043; ADAMS ¶¶0100-0101, 0106, 0109). One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (WATERS 1-15 & Figs. 1-20; ADAMS ¶¶0100-0101, 0106, 0109; MAGOWAN ¶0033). Providing the turbofan such that the inner fan is configured to have, in operation, a tip speed of from 1 to 3 times that of the outer fan would have additionally been obvious in order to achieve recognized result(s) of desired bypass ratio, weight and/or dimensional parameter objectives, since it has been held that optimization of result effective variables by routine experimentation would have been an obvious extension of prior art teachings and known work in one field of endeavor may prompt variations, predictable to one of ordinary skill, of the known work for use in either the same field or a different one based on design incentives or other market forces. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP § 2144.05 II and MPEP 2143 I F. 





Re Claim 2, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. Providing the inner fan is configured to have, in operation, a tip speed of from 1.3 to 2.5 times that of the outer fan would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention for the reasons discussed in Claim 1. 
Re Claim 3, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS as discussed so far fails to quantify the inner fan is configured to have, in operation, a tip speed of 1.9 times that of the outer fan. 
Providing the diameter ratio illustrated in Figure 1 of MAGOWAN                          
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            i
                                            n
                                            n
                                            e
                                            r
                                             
                                            f
                                            a
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            o
                                            u
                                            t
                                            e
                                            r
                                             
                                            f
                                            a
                                            n
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    1.20
                                
                                
                                    3.94
                                
                            
                            =
                             
                        
                    .304 would have been obvious for the reasons discussed in claim 1. As discussed above in Claim 1, gear ratio is result effective variable. ADAMS further teaches the predictable workable range for the gear ratio is 2 to 13, encompassing the value of 6.25. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine of MAGOWAN in view of ADAMS and WATERS such that the gear ratio equal to 6.25, and as such the inner fan is configured to have, in operation, a tip speed of 1.9 times that of the outer fan, for the reasons discussed in Claim 1 and since optimization of result effective variables by routine experimentation has been held an obvious extension of prior art teachings (see Claim 1 above). 
                
                    t
                    i
                    p
                     
                    s
                    p
                    e
                    e
                    d
                     
                    r
                    a
                    t
                    i
                    o
                     
                    =
                     
                    
                        
                            
                                
                                    D
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    ∙
                    
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    i
                                    n
                                    n
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                        
                            
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    a
                                    l
                                     
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                                
                                    o
                                    u
                                    t
                                    e
                                    r
                                     
                                    f
                                    a
                                    n
                                
                            
                        
                    
                    =
                     
                    
                        
                            1.20
                        
                        
                            3.94
                        
                    
                    ∙
                    6.25
                    =
                    1.9
                
            
Re Claims 5-6, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. MAGOWAN further teaches the inner fan is configured to rotate faster, at a rate greater than, the outer fan (¶0033). 
Re Claim 10, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. MAGOWAN further teaches the inner fan and the outer fan partially or fully overlap in an axial direction (Fig. 1). 
Re Claims 14-15, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above.  As discussed in Claim 1 above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine such that the proportions are as shown in Figure 1 of MAGOWAN, in which the outer fan has a diameter of from 2.8 to 3.3 (                         
                            
                                
                                    3.94
                                
                                
                                    1.20
                                
                            
                             
                        
                    = 3.28) times a diameter of the inner fan for the reasons discussed in Claim 1. See Claim 1 above. 
The prior art teaches the general conditions of the claim as discussed above. Additionally, WATERS recognizes fan diameter and core diameter (consonant with the diameters of the outer and inner fans in MAGOWAN) as result-effective variables that achieve inter alia nacelle geometry, weight, and bypass ratio (WATERS 6-15). Moreover, there were design incentives (e.g., reducing engine length and/or increasing bypass ratio) which would have prompted adaptation of the turbomachine (MAGOWAN ¶¶0003, 0031, 0043; WATERS 1-5). Differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (WATERS 6-15; MAGOWAN ¶¶0003, 0031, 0043). One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (WATERS 1-15 & Figs. 1-20). Providing the turbofan such that the outer fan has a diameter 2.8 to 3.3 times a diameter of the inner fan would have additionally been obvious in order to achieve recognized result(s) of desired nacelle geometry, weight and/or bypass ratio, since optimization of result effective variables by routine experimentation has been held an obvious extension of prior art teachings and since it has been held that known work in one field of endeavor may prompt variations, predictable to one of ordinary skill, of the known work for use In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP § 2144.05 II and MPEP 2143 I F.
Re Claims 16-17, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS as discussed so far fails to quantify a swept area of the outer fan is from 7.5 to 13 times greater than a swept area of the inner fan.
From geometry, area [A] of an annulus with an inner radius [r] and an outer radius [R] is defined:
                
                    A
                    =
                     
                    π
                     
                    (
                    
                        
                            R
                        
                        
                            2
                        
                    
                    -
                    
                        
                            r
                        
                        
                            2
                        
                    
                    )
                
            
Thus, with respect to respective annular area swept by each of the inner fan and the outer fan in the engine of MAGOWAN, outer radius [R] becomes tip radius of the respective fan, and inner radius [r] becomes hub radius of the respective fan. As such, the proportions shown in Figure 1 of MAGOWAN suggest a swept area of the outer fan is 9.6 times greater than a swept area of the inner fan. See Image 2 above and calculations below. 

    PNG
    media_image3.png
    756
    583
    media_image3.png
    Greyscale


hub diameter  [r]
tip diameter [R]
swept area [A]
outer fan
1.68
3.94
39.90
inner fan
0.35
1.20
4.14


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine such that a swept area of the outer fan is from 2 to 20 times, or from 7.5 to 13 times, greater than a swept area of the inner fan (e.g., 9.6 times greater as shown in Figure 1 of MAGOWAN) for the reasons discussed above in claim 1 and to facilitate a configuration able to reduce overall engine length, weight and/or part count (MAGOWAN ¶¶0003, 0043) and achieve high bypass ratio (MAGOWAN ¶0031).
MAGOWAN in view of ADAMS and WATERS teaches an analogous turbomachine and the general conditions of the claim as discussed above. Additionally, WATERS recognizes area F], area of a core [AC] (consonant with the swept area of the outer and inner fans in MAGOWAN), and a ratio thereof as result-effective variables that achieve inter alia engine bypass ratio, weight and dimensional parameters (WATERS 6-15). Moreover, there were design incentives (e.g., reducing engine length and/or increasing bypass ratio) which would have prompted adaptation of the turbomachine (MAGOWAN ¶¶0003, 0031, 0043; WATERS 1-5). Differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (WATERS 6-15; MAGOWAN ¶¶0003, 0031, 0043). One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (WATERS 1-15 & Figs. 1-20). Providing the turbofan such that swept area of the outer fan is from 2 to 20 times, or from 7.5 to 13 times, greater than] swept area of the inner fan would have additionally been obvious in order to achieve recognized result(s) of desired bypass ratio, weight and/or dimensional parameter objectives, since it has been held that optimization of result effective variables by routine experimentation would have been an obvious extension of prior art teachings and known work in one field of endeavor may prompt variations, predictable to one of ordinary skill, of the known work for use in either the same field or a different one based on design incentives or other market forces. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP § 2144.05 II and MPEP 2143 I F. 
Re Claim 18-19, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. As discussed in Claim 1 above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gear ratio of MAGOWAN such that it is equal to 5 as discussed in claim 1, in which the inner fan would be configured to have, in operation, a rate of rotation of from 5 to 7 times that of the outer fan (5 Times). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine such that the inner fan See Claim 1 above. 
Re Claim 20, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. MAGOWAN further teaches an aircraft comprising one or more turbomachine (¶¶0031-0032). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an aircraft comprising one or more of the turbomachine according to claim 1, to facilitate provide the aircraft with one or more lightweight and/or short engines (MAGOWAN ¶0043). 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MAGOWAN in view of ADAMS and WATERS as applied above, further in view of KREBS. 
Re Claim 4, MAGOWAN in view of ADAMS and WATERS teaches turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS fails to teach in operation, the primary pressurised flow and the secondary pressurised flow exit their respective ducts, whereupon the secondary pressurised flow substantially shrouds the primary pressurised flow. 
KREBS teaches an analogous primary pressurised flow [core flow] and secondary pressurised flow [bypass flow] which exit respective ducts [core duct], whereupon the secondary pressurised flow substantially shrouds the primary pressurised flow (Fig. 2, upon reaching mixing chamber of exhaust means 116; 3:44-75). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that in operation, the primary pressurised flow and the secondary pressurised flow exit their respective ducts, whereupon the secondary pressurised flow substantially shrouds the primary pressurised flow, in order to provide mixed flow prior to exhausting to atmosphere (KREBS 2:55-70).
The recited limitation “in operation, the primary pressurised flow and the secondary pressurised flow exit their respective ducts, whereupon the secondary pressurised flow substantially shrouds the primary pressurised flow” is a functional recitation and is accorded little Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114.
Re Claim 11, MAGOWAN in view of ADAMS and WATERS teaches turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS fails to teach a trailing edge of the outer duct is located axially downstream of the inner duct for mixing of the first and secondary pressurised flows.
KREBS teaches a trailing edge of an outer duct [bypass duct] is located axially downstream of an inner duct [core duct] for mixing of the first and secondary pressurised flows (at 116) (Fig. 2, 2:55-70, 3:44-75). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that a trailing edge of the outer duct is located axially downstream of the inner duct for mixing of the first and secondary pressurised flows, in order to provide mixed flow prior to exhausting to atmosphere (KREBS 2:55-70).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over MAGOWAN in view of ADAMS and WATERS as applied above, further in view of MILNE.   
Re Claim 7, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. MAGOWAN further teaches the inner fan and outer fan may be driven at different speeds (¶0033). However, MAGOWAN in view of ADAMS and WATERS fails to teach the inner fan and the outer fan are each driven by an electric machine. 
MILNE teaches a turbomachine including an outer fan 14 driven with an electric machine 15 and an inner fan (compressor 1) driven with an electric machine 8, such that the inner fan and 
Re Claim 8, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS as discussed so far fails to teach a first electric machine configured to drive the inner fan, the first electric machine having a rotor integral with a hub of the inner fan and a stator located radially inward of the rotor. 
MILNE teaches a turbomachine including an outer fan 14 driven with a second electric machine 15 and an inner fan (compressor 1) driven with a first electric machine 8, such that the inner fan and the outer fan are each driven by an electric machine (Figs. 6-7, 9¶¶0065-0070, 0043). MILNE further teaches wherein the first electric machine configured to drive the inner fan has a rotor 8.1 integral with a hub 32 of the inner fan 1 and a stator 8.3 located radially inward of the rotor (Fig. 4C; ¶¶0056-0058). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine of MAGOWAN in view of ADAMS and WATERS such that a first electric machine is configured to drive the inner fan, the first electric machine having a rotor integral with a hub of the inner fan and a stator located radially inward of the rotor as taught by MILNE, in order to provide a turbomachine that exhibits high efficiency (MILNE ¶¶0082-0083), has high reliability (MILNE, ¶¶0077-0080) and to provide sufficient power during a failure (MILNE ¶0069).  
Re Claim 9, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS as discussed 
MILNE teaches a turbomachine including an outer fan 14 driven with a second electric machine 15 and an inner fan (compressor 1) driven with a first electric machine 8, such that the inner fan and the outer fan are each driven by an electric machine (Figs. 6-7, ¶¶0065-0070, 0043), wherein the second electric machine 15 configured to drive the outer fan 14 is located at the innermost part of the outer fan, radially outward of the inner duct containing compressor 1 (Figure 7; ¶¶0065-0066). MILNE further teaches a motor analogous to machine 15 that includes a rotor 8.1 integral with a hub 32 of a fan and a stator 8.3 located radially inward of the rotor and radially outward of an interior duct 3 (Fig. 4C; ¶¶0056-0058). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the turbomachine of MAGOWAN in view of ADAMS and WATERS such that a second electric machine is configured to drive the outer fan, the second electric machine having a rotor integral with the hub of the outer fan and a stator located radially inward of the rotor and radially outward of the inner duct in view of the teachings of MILNE, in order to provide a turbomachine that exhibits high efficiency (MILNE ¶¶0082-0083), has high reliability (MILNE, ¶¶0077-0080) and to provide sufficient power during a failure (MILNE ¶0069).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MAGOWAN in view of ADAMS and WATERS as applied above, further in view of GUEMMER.   
Re Claims 12-13, MAGOWAN in view of ADAMS and WATERS teaches the turbomachine of claim 1 as discussed above. However, MAGOWAN in view of ADAMS and WATERS fails to teach a hub-tip ratio of the outer fan is from 1.6 to 1.8/2.2 times a hub-tip ratio of the inner fan. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP § 2143 (I) E.
The prior art thus teaches the general conditions of the claim as discussed above. Further, WATERS recognizes hub-tip ratio is a result-effective variable that achieve inter alia flow path diameter and blade root stress (WATERS 4-7). Moreover, there were design incentives (e.g., reducing engine length and/or increasing bypass ratio) which would have prompted adaptation of the turbomachine (MAGOWAN ¶¶0003, 0031, 0043; WATERS 1-5). Differences between the claimed invention and the prior art were encompassed in known variations or in a principle known In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP § 2144.05 II and MPEP 2143 I F. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/527,905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach or suggest every limitation of the provisionally rejected claims. See MPEP 2144.05 and 2131.03. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/528,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach or suggest every limitation of the provisionally rejected claims. See . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/527,114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach or suggest every limitation of the provisionally rejected claims. See MPEP 2144.05 and 2131.03.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/527,243 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach or suggest every limitation of the provisionally rejected claims. See MPEP 2144.05 and 2131.03.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WENDUS teaches a bypass fan, consonant with the outer fan of MAGOWAN, that has a hub-tip ratio of 0.4 (p. 8). 
VANAPALLI teaches a first stage rotor of a compressor, consonant with the inner fan of MAGOWAN, with a hub-tip ratio of 0.25 (¶¶0031-0032).







Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
September 17, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741